OmveR, Chief Judge:
"This appeal for reappraisement relates to certain plywood exported from Canada and entered at the port of Blaine, Wash.
Stipulated facts, upon which the case is before me, establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value therefor is as follows:
%" panels Canadian $1.25 per sq. ft., net, packed
%" panels Canadian $0.75 per sq. ft., net, packed
I so hold and judgment will be rendered accordingly.